Title: To Benjamin Franklin from the Comte de Sarsfield, 28 January 1782
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Paris le 28 Jan 1782
Jay vu, Monsieur, avec peine seloigner depuis mon arrivée les occasions d’avoir L’honneur de vous voir. Je comptois aller vous chercher ce matin. Cela m’est impossible Et Je me trouve forcé de vous Ecrire.
Je Scay l’eloignement que vous avez pour Ecouter aucune demande de Service dans les troupes des Etats reunis. Je ne puis cependant m’empecher de vous en porter une. Je ne puis le refuser aux personnes qui m’en prient Et Je vous prie d’avoir la bonté de me faire une reponse que Je puisse leur montrer.
Je dois vous dire que l’officier dont Il S’agit a des titres qui doivent lui obtenir une preference S’il est possible qu’il y en ait une pour quelqu’un. Il etoit capitaine au Service de Margrave d’anspach Et a perdu cet Etat parce qu’il a refusé de passer En amerique avec les troupes que ce prince a données aux anglois. Nous vous En administrerons la preuve. Nous vous ferons voir aussi Les titres les plus Satisfaisans de Sa conduitte, la reconnoissance la plus authentique du prince Et en un mot tout ce qui peut constater de la maniere la plus claire que les etats reunis acquereront en lui un Sujet utile Et peut Etre meme precieux. Je suis porté a croire que Son projet est de S’y etablir a la paix. C’est un cadet de Bretagne qui n’a aucun lien qui le retienne dans Sa patrie dont Il a toujours été eloigné.
Vous Connoissez Monsieur les Sentimens avec lesquels J’ay lhonneur detre depuis longtems votre tres humble Et tres obeiss Serviteur
SARSFIELD
Permettez vous que Je mette icy mille Choses pour Mr votre petit fils?
 
Notation: Count Sarsfield 28 & 30 Jany. 82 Ansd. 1 Feb.
